Citation Nr: 0324925	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to June 
1970.  The veteran died in July 2000; the appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating action of the RO.  The 
appellant was sent a notice of this decision in September 
2000.  The appellant submitted a notice of disagreement (NOD) 
in December 2000.  A statement of the case (SOC) was issued 
to the appellant in January 2001  A substantive appeal was 
received from the appellant in April 2001.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran died in July 2000.  The death certificate 
lists the cause of death as congestive heart failure due to 
atrial fibrillation due to chronic obstructive pulmonary 
disorder.

3.  During the veteran's lifetime, service connection was 
properly established for arthritis with macular degeneration 
and bilateral carpal tunnel syndrome; benign prostatic 
hypertrophy, status post TUR; bilateral tinnitus; bilateral 
sensorineural high frequency hearing loss; hemorrhoids and 
shell fragment wound, left buttock.

4.  There is no competent evidence of a nexus between either 
service or a service- connected disability and the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1310, 5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim. 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim (38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the duty 
to notify the claimant what evidence will be obtained by whom 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

By the  January 2001 statement of the case, the appellant and 
her representative have been notified of the law and 
regulations governing entitlement to the benefits she seeks, 
the evidence that would substantiate her claim, and the 
evidence that has been considered in connection with her 
appeal.  Thus, the Board finds that the appellant and her 
representative have received sufficient notice of the 
information and evidence needed to support her claim, and 
provided ample opportunity to submit information and 
evidence.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
a May 2001 letter to the appellant, the RO provided details 
regarding the VCAA, noting what evidence was needed to 
establish entitlement to service connection for the cause of 
the veteran's death and indicating which records VA would 
obtain in adjudicating the claim. With regard to pertinent 
evidence, the RO pointed out that VA would request medical 
records or opinions from any other sources identified by the 
appellant.

Additionally, the Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate her claim. 
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of her claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Background

The veteran died at a private hospital in July 2000.  The 
death certificate indicates that the immediate cause of the 
veteran's death was congestive heart failure due to atrial 
fibrillation due to chronic obstructive pulmonary disorder.  
No autopsy was performed.

During the veteran's lifetime, service connection was 
properly established for rheumatoid arthritis, carpal tunnel 
syndrome, benign prostatic hypertrophy, tinnitus, hearing 
loss, hemorrhoids, and shell fragment wound of the left 
buttock.  At the time of death, service connection was not in 
effect for any cardiovascular or pulmonary conditions and 
there was no service connection claims pending before VA.

According to the veteran's service personnel records, he 
served 30 years in the military.  A careful review of the 
service medical records is negative for any findings or 
complaints referable to a heart condition or COPD.  The only 
cardiac annotations in the service medical records were in 
the September 1964 electrocardiograph exam indicating a PR 
interval of .21 seconds and the annual physical exam in 
September 1965 which made reference to the September 1964 EKG 
exam and noted that a small r prime is present in V1 and V2.  
However, it further stated that the results were within 
normal limits.  Moreover, the Double Master's Test yielded 
negative results.  The September 1966 exam mentioned by the 
appellant's representative also yielded results within normal 
limits.

Subsequent annual medical exams  in 1967, 1968 and 1969 
reported cardiac results within normal limits. 

In a physical evaluation conducted in April 1970, a few 
months before discharge, the cardiac exam yielded splitting 
on the 1st sound;  however it was noted that all pulses were 
full and symmetrical.   No mention was made of any disorder 
or abnormalities related to cardiac or respiratory 
conditions.

The earliest indication of a cardiac condition was noted in 
1974, 4 years after the veteran was discharged by service.  A 
paroxysmal atrial fibrillation was listed under the 
examiner's impressions. 



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant asserts that the service-connected condition of 
rheumatoid arthritis affected the veteran's heart and 
ultimately contributed to his death.  The appellant describes 
the annotations in the 1964 EKG exam and the 1965 and 1966 
exams as irregular heartbeats.  However, the examiner noted, 
at that time, that the results were within normal limits.  
Additionally, subsequent exams did not contain any findings 
of complaints or episodes of heart abnormalities.  Hence, 
service medical records are negative for any findings or 
complaints referable to any heart impairment, to include the 
chronic obstructive pulmonary disorder that resulted in the 
veteran's death.   As previously stated, the earliest 
diagnosis and treatment for a heart condition was in 1974, 4 
years after discharge from service.  There also is no medical 
indication whatsoever of a relationship between any 
disability for which service connection was established 
during the veteran's lifetime and his death.  In short, there 
simply is no competent and probative evidence of a nexus 
between the veteran's death and either service or a service-
connected disability.

The appellant, through her representative, has asserted her 
belief that there are additional outstanding pertinent 
records, due to the fact that annotations were made in the 
1964 EKG exam, the 1965 and 1966 annual physical exams.  
Although the appellant believes these annotations to 
represent abnormalities, and hence there should be additional 
records addressing these abnormalities, the examiners 
conducting these examinations concluded that the results were 
within normal limits.  Since the normal results were yielded, 
there is no basis to believe that there would be additional 
records addressing these findings.  In any event, the Board 
notes that the RO has conducted an an exhaustive search for 
all service medical records, and it does not appear that 
there are no additional records to be found.

The Board has considered the appellant's assertions as to the 
cause of the veteran's death; however, as a layperson without 
the appropriate medical training or expertise, she  is not 
competent to render a probative opinion on a medical matter, 
such as the cause of the veteran's death, or the etiology of 
a disability resulting in the cause of death.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Hence, the appellant cannot support her claim through her 
assertions, alone.  Rather, in order for her to prevail in 
the current appeal, the record must include medical evidence 
to support the claim.  However, the appellant has neither 
presented, nor alluded to the existence of any medical 
evidence even suggesting a relationship between the veteran's 
death and either service or a service-connected disability.  
Moreover, in the absence of such evidence, the Board finds 
that the duty to assist does not include obtaining a medical 
nexus opinion.  See 38 U.S.C.A. § 5103A(d)(2); Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  As discussed in 
detail above, examinations during service and at retirement 
from active duty repeatedly showed cardiac exam results 
within normal limits.  The appellant's statements regarding 
in-service manifestations of cardiac abnormalities in service 
are clinically unsupported and are, in fact, contradicted by 
the contemporaneous records.  Her assertions as to a 
relationship between service-connected rheumatoid arthritis 
and the veteran's death are likewise totally unsupported.  
Given the current record, the Board finds that any medical 
opinion in this case would be based on sheer speculation or 
conjecture, and, thus, not provide a reasonable basis for a 
grant of service connection.  See 38 C.F.R. § 3.102. 

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, there exists any relationship between 
the veteran's death and either service or a service-connected 
disability, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



